Citation Nr: 1454065	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for depression, effective prior to May 23, 2008, and higher than 50 percent, effective May 23, 2008.

2.  Entitlement to an increased rating higher than 10 percent for tinnitus.

3.  Entitlement to an increased rating higher than 10 percent for degenerative disc disease of the lumbar spine, effective prior to December 4, 2008, and 20 percent, effective December 4, 2008.

4.  Entitlement to an increased rating higher than 20 percent for degenerative disc disease of the cervical spine.

5.  Entitlement to an increased rating higher than 50 percent for sleep apnea.

6.  Entitlement to an increased rating higher than 10 percent for atrial fibrillation with mild left ventricular hypertrophy.

7.  Entitlement to an increased rating higher than 10 percent for hypertension.

8.  Entitlement to an increased rating higher than 0 percent for right ear hearing loss.

9.  Entitlement to an initial rating higher than 10 percent for residuals of fractured nose, status post septorhinoplasty.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Blythe Glemming, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2005, the RO, in pertinent part, granted service connection for residuals of fractured nose, status post septorhinoplasty, assigning a 0 percent rating, effective November 1, 2004.  The Veteran appealed this rating decision to the Board in August 2006.  In October 2008, the RO granted an initial rating of 10 percent for residuals of fractured nose, effective November 1, 2004.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2009 the RO, in pertinent part, granted an increased rating of 50 percent for depression, effective May 23, 2008 (which does not date back to an informal increased rating claim for depression received on April 21, 2008); granted an increased rating of 20 percent for the lumbar spine disability, effective December 4, 2008, (which does not date back to the Veteran's increased rating claim for the lumbar spine disability on November 7, 2007); denied an increased rating higher than 20 percent for a cervical spine disability; and denied entitlement to a TDIU.

The RO never explicitly adjudicated the remaining issues of increased ratings for sleep apnea, atrial fibrillation, hypertension, tinnitus, and hearing loss in a rating decision, other than perhaps to discuss his service-connected disabilities in the context of the January 2009 denial of entitlement to a TDIU.  The Veteran also did not explicitly file increased rating claims for atrial fibrillation, tinnitus, or hearing loss, again, other than in the context of his claim for entitlement to a TDIU.  It appears that these issues were included in a statement of the case dated in September 2011 pursuant to Veterans Benefits Administration Fast Letter 13-13 (Jun. 17, 2013) (VA will consider the Veteran's specification of the disabilities that he or she believes cause unemployability to be claims for increased evaluation for those conditions).  To avoid prejudice to the Veteran, however, and considering that the Veteran then appealed all issues listed on the September 27, 2011 statement of the case on his VA Form 9 received in November 28, 2011, the Board will treat these disabilities as on appeal.

Other than the claim for a TDIU, which is addressed below, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

It is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation, effective May 4, 2008, the day after the Veteran stopped working. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met, effective May 4, 2008. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Given the favorable outcome noted below with respect to the TDIU claim, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II. TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2013). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran filed a derivative claim for a TDIU on November 7, 2007, the date the RO received his increased rating claim for his lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.)  Also submitted was a copy of a February 2007 request from the Veteran to his employer that he be allowed to work part-time.  Employment records show that the Veteran started working part-time on March 4, 2007, at his request, citing health reasons, and from then on worked four hours per day.  See November 3, 2008 letter from Transportation Safety Administration (TSA) Human Resources Specialist, B. C.

In a January 2008 statement the Veteran indicated that he even had a hard time working part-time due to his increased back pain.  He later indicated in February 2008 that his request to go part-time was also due to his cervical spine disability.   Eventually the Veteran resigned from his job at TSA, which became effective May 3, 2008.  See Notification of Personnel Action.  The Veteran filed a formal claim for a TDIU in May 2008 and indicated that he last worked full-time on April 21, 2008 primarily due to his back disability.  

The Veteran's current service-connected disabilities are: (1) sleep apnea, rated 50 percent from November 1, 2004; (2) depression, rated 10 percent from November 1, 2004, and 50 percent from May 23, 2008; (3) degenerative disc disease of the cervical spine, rated 20 percent from November 1, 2004; (4) degenerative disc disease of the lumbar spine, rated 10 percent from November 1, 2004, and 20 percent from December 4, 2008; (5) tinnitus, rated 10 percent from November 1, 2004; (6) fractured nose, status post septo-rhinoplasty, rated 10 percent from November 1, 2004; (7) atrial fibrillations with mild left ventricular hypertrophy, rated 10 percent from November 1, 2004; (8) hypertension, rated 10 percent from November 1, 2004; (9) and hearing loss, right ear, rated 0 percent from November 1, 2004.  See generally 38 C.F.R. §§ 4.25 and 4.26 (the latter provides for calculating the bilateral factor).

From November 1, 2004, the Veteran's combined disability rating was 80 percent and the highest single disability rating for the sleep apnea was 50 percent.  Thus, he met the schedular criteria for a TDIU rating as of the date he filed his derivative TDIU claim in November 2007.  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013).  The next issue is whether the Veteran has been rendered unemployable as a result of his service-connected disabilities.

Initially the Veteran's Social Security Administration (SSA) disability claim was denied in October 2008.  Records associated with this decision note that the Veteran was not precluded from unskilled labor.  However, in August 2009, SSA determined that the Veteran became disabled from employment on May 2, 2008 due to a combination of impairment caused by sleep apnea, atrial fibrillation, neck, and back disabilities.  It was noted that the Veteran's highest level of education was high school and that he worked for 20 years in the Navy as an aviation mechanic.  He had worked for TSA after the military until he could not lift the bags.  

In June 2009, the Veteran's private physician noted in a deposition that the Veteran's lumbar spine disability caused physical limitations and restrictions in his ability to perform substantial gainful work activity.  An independent vocational assessment also was conducted in April 2012 on request by the Veteran's attorney.  After reviewing some of the Veteran's medical history, the rehabilitation counselor determined that the Veteran was not a candidate for employment given the severity of his physical and psychological impairments.  She further noted that this was consistent with SSA findings, which also considered the Veteran's age in its assessment.  As noted above, however, for purposes of determining employability status for VA, age cannot be considered.

A negative opinion regarding the Veteran's employability status was provided on VA examination in December 2008.  The examiner, who generally addressed the Veteran's cervical and lumbar spine disabilities, noted that the Veteran was capable of sedentary employment.  The examiner further noted that the Veteran's other service-connected disabilities, including hypertension, sleep apnea, fractured nose status-post septorhinoplasty, and atrial fibrillation with mild left ventricular hypertrophy were not being claimed as contributing to individual unemployability.

The Veteran also underwent a psychiatric examination in December 2008, at which time it was determined that the Veteran's unemployment was due to physical pain, rather than psychiatric impairment.  In June 2011, a VA examiner determined that the Veteran was capable of regular duty employment, based on his service-connected disabilities alone, if he chose to do so.  In terms of his psychiatric impairment affecting his employability, a VA examiner in September 2011 determined that the Veteran appeared capable of flexibly-scheduled, part-time employment with limited stress/ responsibility, and minimal interactions with people.

In consideration of the evidence of record, notwithstanding the medical opinions that the Veteran could do sedentary labor or his regular duties, the Board finds that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation as far back as the date of his derivative TDIU claim in November 2007.  The Veteran's lumbar spine disability has been found to prevent any heavy lifting.  While it was noted that sedentary labor was not prevented, the Veteran's work history involves manual labor and he has a high school education.  Thus, any position that would require sedentary work would likely involve an office setting, which would likely not be feasible for the Veteran considering his work history.  Also, as for the Veteran's psychiatric symptoms, it was noted on examination in September 2011 that he would only be suitable for part-time employment that did not involve interaction with people or any stress.  It also is not clear how feasible this type of employment would be given the Veteran's work history and education, or whether this would be considered substantially gainful employment considering that it would have to be flexible, stress-free, and part-time.  

With respect to the determination in June 2011 that the Veteran was capable of regular duty employment, there is no supporting rationale for this opinion; and it is not clear if the examiner is referring to the Veteran's past work history involving working at TSA or being a mechanic, or another type of job.  Thus, the probative value of this opinion is low, as it does not include any rationale, nor is it based on any medical history provided.  

Based on the severity of the Veteran's lumbar and cervical spine disability, as well as his psychiatric symptoms, and his limited education and employment history, the Board finds that the evidence demonstrates that the Veteran has been unemployable since the date of his derivative claim for a TDIU in November 2007.

Based upon the evidence in this case, the exact onset of the Veteran's current symptoms/level of disability cannot be determined with any certainty.  It is significant that within a year prior to his November 2007 claim, he started to work part-time on March 4, 2007, due to his back disability.  However, the earliest that it can be factually ascertained that he met the criteria for a TDIU was May 4, 2008, the day after the Veteran stopped working at TSA.  While it is true that marginal employment is not considered substantially gainful employment, the record shows that the Veteran requested that his hours be reduced to part-time in March 2007, rather than being forced to do so by his employer and/ or doctor.  Also it is not clear that his income earned at that time was considered marginal.  Factors such as the amount of income received annually and/ or whether the employment was in a protected environment are considered relevant to whether employment is marginal.  See 38 C.F.R. § 4.16(a) (For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.).  The Board finds it reasonable to deduce that notwithstanding that the Veteran worked part-time prior to the day he stopped working, it is not factually ascertainable based on the evidence of record that the Veteran was not substantially gainfully employed prior to May 4, 2008, the day after he stopped working for TSA.

For these reasons, May 4, 2008 is assigned as the effective date for entitlement to a TDIU, which is the date the Veteran stopped working.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is granted, effective May 4, 2008, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the remaining issues on appeal.  The following further development is required.

In November 2011, the Veteran appointed attorney Blythe Glemming as his representative.  See November 2011 Appointment of Individual as Claimant's Representative form (VA Form 21-22a).  Upon review of the record, it does not appear that the Veteran's representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claims prior to the RO certifying the case to the Board in January 2012.  When an appellant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person." 38 C.F.R. § 20.600 (2014).  When an appellant has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 (2014).  In order to comply with due process of law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.

In addition it appears that the Veteran's lumbar spine and cervical spine disabilities  have potentially worsened since they were last evaluated for compensation and pension purposes in December 2008.  Specifically a May 2012 Independent Vocational Assessment notes that in February 2010 the Veteran's private physician indicated worsening neuropathy due to the Veteran's cervical and lumbar spine disabilities.  Given that it has been nearly 6 years since the Veteran's lumbar and cervical spines were last evaluated, another examination is warranted to assess the present severity of the disabilities.

There is no VCAA letter in the VBMS file regarding the Veteran's increased rating claim for depression.  This must be remedied on remand.  The evidence of record also indicates that the Veteran's depression has worsened since he stopped working in May 2008.  He was last evaluated for compensation and pension purposes in September 2011 for his depression.  However, given the ongoing nature of his psychiatric disability, additional examination is warranted to determine if his mental state has continued to decline since he has stopped working.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran's representative an opportunity to submit a VA Form 646 on behalf of the Veteran.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the Veteran and documented in the claims file. 

2.  Send the Veteran the requisite notice letter regarding his increased rating claim for depression.  

3.  Ask the Veteran to identify any ongoing treatment he has received for his depression, tinnitus, hearing loss, lumbar and cervical spine disabilities, sleep apnea, residuals of fractured nose, status post septorhinoplasty, atrial fibrillation, and hypertension since 2010.  Make arrangements to obtain any relevant evidence identified by the Veteran.  All attempts to secure this evidence must be documented in the virtual folder.

4.  Make arrangements to obtain any additional relevant treatment records pertaining to depression, tinnitus, hearing loss, lumbar and cervical spine disabilities, sleep apnea, residuals of fracture nose, status post septorhinoplasty, atrial fibrillation, and hypertension from the VAMC in Pensacola dated since September 2011.  All attempts to secure this evidence must be documented in the virtual folder.
 
5.  Thereafter, schedule the Veteran for an appropriate VA examination of his lumbar and cervical spine disabilities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service connected lumbar and cervical spine disabilities.

The examiner should conduct range of motion testing of the lumbar and cervical spines, specifically noting whether - upon repetitive motion of the Veteran's low back and neck - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar and cervical spines are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Further, the examiner should identify any neurological pathology related to the service-connected lumbar and cervical spine disabilities, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved, together with the degree of paralysis caused by service-connected disability.

Also, the examiner should state whether the Veteran's service-connected lumbar and cervical spine disabilities cause intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his depression.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected depression, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9434.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.
 
6.  The RO also should determine whether based on any additional evidence received there is indicated worsening of the Veteran's sleep apnea, residuals of fractured nose, hypertension, atrial fibrillation, or hearing loss, and make arrangements for any additional VA examinations that might be necessary.

7.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO/AMC should readjudicate the claims in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


